Citation Nr: 0729672	
Decision Date: 09/20/07    Archive Date: 10/01/07

DOCKET NO.  04-44 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for leg sores to include as 
due to exposure to herbicides. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1970 to October 
1971. 

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  

In February 2006 the veteran testified at a hearing before a 
Veterans Law Judge with the Board.  This matter was remanded 
in June 2006.

In July 2007, the veteran declined the opportunity for 
another hearing before the Board.  


FINDING OF FACT

A chronic skin disability manifested by leg sores was not 
affirmatively shown to have been present during service, and 
any current skin disability is otherwise unrelated to an 
injury, disease, or event or service origin, including 
exposure to herbicides.  


CONCLUSION OF LAW

Leg sores were not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1116, 5107(b) (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2007).


VCAA 

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claim.



Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in February 2003 and in October 2006.  The 
veteran was notified of the evidence needed to substantiate 
the claim of service connection, namely, evidence of current 
disability, evidence of an injury or disease in service or 
event in service, causing injury or disease; and evidence of 
a relationship between the current disability and the injury, 
disease, or event in service.  The veteran was notified that 
VA would obtain service records, VA records, and records of 
other Federal agencies and that he could submit private 
medical records or authorize VA to obtain private medical 
records on his behalf.  He was asked to submit any evidence 
that would include that in his possession.  The notice 
included the degree of disability assignable and the general 
effective date provision for the claim, that is, the date of 
receipt of the claim.   

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim).  

To the extent that the degree of disability assignable was 
provided after the initial adjudication, the timing of the 
notice did not comply with the requirement that the notice 
must precede the adjudication.  As the claim of service 
connection is denied, no disability rating can be awarded as 
a matter of law and therefore there is no possibility of any 
prejudice to the veteran with respect to the timing error. 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained the service 
medical records and VA records, and private medical records.  
The veteran has been afforded a VA examination with a medical 
opinion. 

As there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with.


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records show that in October 1970 the veteran 
complained of "dermatomycosis" of the legs.  On separation 
exam, the skin was clinically evaluated as normal.  

VA records show that in August 2002 the veteran complained of 
a lesion on each thigh of 4 to 5 months' duration.  On 
referral to a dermatology clinic, the veteran gave a 
longstanding history of "jungle rot" since Vietnam, which 
waxed and waned.    On physical examination, there was 
diffuse dry skin and scales on the arms and legs.  There were 
follicular papules on the hips, thighs, and calves and upper 
thighs, and patches of erythema and scale.  The assessments 
were xerosis, folliculitis, nummular eczema, postinflammatory 
hyperpigmentation, and probably old carbuncles and furuncles. 

In February 2006, the veteran testified that Agent Orange was 
sprayed everywhere in Vietnam and as a result he ended up 
with leg sores, which last about six weeks.  After service, 
he stated that the leg sores would come and go.  

On VA examination in October 2006, the examiner reviewed the 
claims folder and summarized the veteran's service medical 
records and acknowledged the January 2003 complaints and skin 
diagnoses.  The veteran stated that during service in 
Vietnam, he developed "jungle rot" on each leg.  He stated 
that he was treated in Vietnam daily for a period of 10 
weeks, and after service, the lesions reoccurred every three 
months, and had continued for 35 years.  On physical 
examination, the skin was warm and dry with no rashes, 
eruptions or suspicious lesions.  The examiner diagnosed 
history of "dermatophytosis" on both legs currently in 
remission.  With regard to etiology, the examiner noted that 
there are no current skin disorders, leg sores or residuals 
thereof, and based on the information available, there is no 
evidence of any of these conditions existing chronically. The 
examiner stated that after careful review of the veteran's 
service medical records, there was only one entry of 
"dermatophytosis" and there were no further entries 
regarding the problem, including on separation examination.  

Principles of Service Connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  



Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  
This may be accomplished by affirmatively showing inception 
or aggravation during service. 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The veteran, who served in the Republic of Vietnam between 
January 1962 and May 1975, is presumed to have been exposed 
during such service to herbicide agents to include that which 
is commonly referred to as Agent Orange. 38 U.S.C.A. § 
1116(f).

The list of diseases that may be presumed to have resulted 
from exposure to herbicide agents do not include 
dermatophytosis, xerosis, folliculitis, nummular eczema, 
postinflammatory hyperpigmentation, carbuncles, or furuncles.  
38 C.F.R. § 3.309(e). 38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6)(ii).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  Notice, 72 Fed. Reg. 32,395 (June 
12, 2007).

When a claim disability is not on the list of presumptive 
diseases, a veteran is not precluded from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Analysis

As the veteran served in Vietnam during the applicable time 
period, he is presumed to have been exposed to herbicide 
agents.  38 U.S.C.A. § 1116(f).  The veteran has claimed 
"leg sores" due to such exposure, and although 
dermatomycosis was noted in service and currently there are 
diagnoses of xerosis, folliculitis, nummular eczema, 
postinflammatory hyperpigmentation, carbuncles, and 
furuncles, none of these conditions is among the disabilities 
listed in 38 C.F.R. § 3.309(e). 

And as the Secretary has determined that there is no positive 
association between exposure to herbicides and any condition 
for which the Secretary has not specifically determined a 
presumption of service connection is warranted, the Board 
finds that presumptive service connection on the basis of 
exposure to herbicides in Vietnam can not be applied to the 
veteran's advantage.  Therefore presumptive service 
connection for any current skin disability due to exposure to 
herbicides is not established.  38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307, 3.309.

As for service connection on a direct basis, although the 
service medical records do note dermatomycosis, the remainder 
of the service medical records lack the documentation of the 
combination of manifestations sufficient to identify a 
chronic skin condition and sufficient observation to 
establish chronicity during service, and as chronicity in 
service is not adequately supported by the service medical 
records, then a showing of continuity of symptomatology after 
service is required to support the claim.

After service, a skin condition was first documented in 2002, 
more than 30 years after service.  The absence of documented 
complaints of a skin condition from 1971 to 20002 is 
persuasive evidence against continuity of symptomatology.  
38 C.F.R. § 3.303(b); Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. 


Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was 
proper to consider the veteran's entire medical history, 
including a lengthy period of absence of complaints.).  

As for service connection based on the initial documentation 
of a skin condition after service under 38 C.F.R. § 3.303(d), 
there is no favorable medical evidence of an association or 
link between any current skin condition and an injury, 
disease, or event of origin, including exposure to herbicides 
as the VA examiner found that there were no current leg sores 
or residuals thereof and no evidence of a skin condition 
existing chronically.  

The fact that the currently diagnosed skin conditions are not 
diseases associated with exposure to herbicide agents under 
38 C.F.R. § 3.309(e) does not preclude the veteran from 
establishing service connection by way of proof of actual 
direct causation.  Proof of direct causation entails 
scientific or medical evidence that exposure to herbicides 
during service actually caused the disability that appears 
many years later. Actual causation carries a very difficult 
burden of proof.  Combee v. Brown, 34 F.3d 1039, 1042 
(Fed.Cir. 1994).

This means that the veteran may show that exposure to 
herbicides actually caused his skin condition.  Since the 
Secretary of VA is required by law to issue a presumption of 
service connection when sound medical and scientific evidence 
shows a positive association between a disease and exposure 
to herbicides, the veteran would have to produce medical or 
scientific evidence of greater weight than that relied upon 
by the Secretary in finding that no positive association 
exists between exposure to herbicides and an unlisted 
disease.  And the veteran has not offered any competent 
evidence that exposure to herbicides actually caused either 
dermatophytosis or any other current skin condition.


Although the veteran asserts that his current skin condition 
is related to exposure to herbicides during service, once the 
veteran goes beyond the description of the symptoms of a skin 
condition to expressing an opinion that involves a question 
of medical causation, competent medical evidence is required 
to substantiate the claims because a lay person is not 
qualified through education, training, and expertise to offer 
an opinion on medical causation.  And the veteran is not 
competent to diagnosis a skin condition due to exposure to 
herbicides, which is a condition medical in nature.  Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

As the Board may consider only independent medical evidence 
to support its finding as to questions medical causation or a 
medical diagnosis, for which a lay person is not competent to 
diagnose, and as there is no favorable competent medical 
evidence to support the claim as explained above, the 
preponderance of the evidence is against the claim, and the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b). 



ORDER

Service connection for leg sores is denied. 



____________________________________________
GEORGE E. GUIDO JR. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


